In my opinion, Womack is entitled to enter a second primary with Jones under a literal construction of the statute. I cannot subscribe to the majority opinion of the court for the reason that it is to a large extent based upon what the court thinks the Legislature intended rather than the actual wording of the statute. Under such circumstances, I sincerely believe that a second primary should be ordered, and the people permitted to decide which of the candidates they desire to serve them as district judge.